Citation Nr: 0734108	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  02-09 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for dermatitis.

2.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1965 to 
June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In that decision, the RO, among other 
things, granted service connection for dermatitis with a 
disability rating of 10 percent and PTSD with a disability 
rating of 30 percent.

In February 2005, the Board remanded the veteran's claims for 
additional development.  The Appeals Management Center (AMC) 
awarded an increased rating to 50 percent for PTSD in a March 
2006 decision, effective from the award of service 
connection.  Because less than the maximum available benefit 
for a schedular rating was awarded, the issue of entitlement 
to an initial evaluation in excess of 50 percent for PTSD is 
properly before the Board.  See AB v. Brown, 6 Vet. App. 35 
(1993).


FINDINGS OF FACT

1.  Prior to November 28, 2005, the veteran's service-
connected dermatitis required systemic therapy for a total 
duration of six weeks or more, but not constantly, during 12-
month periods.

2.  From November 28, 2005, the veteran's service-connected 
dermatitis was manifested by itching with no more than 5 
percent of his entire body affected; systemic therapy was not 
shown.

3.  Since the award of service connection, the veteran's PTSD 
has been manifested by symptoms that included flashbacks, 
nightmares, irritability, hypervigilance, intrusive thoughts, 
anger, startle response, depression, anxiety, panic attacks, 
sleep impairment, flattened affect, and difficulty 
maintaining effective work and social relationships, which 
resulted in occupational and social impairment with reduced 
reliability and productivity.


CONCLUSIONS OF LAW

1.  From August 30, 2002, and prior to November 28, 2005, the 
criteria for a 30 percent rating for service-connected 
dermatitis were met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.118, Diagnostic 
Code 7806 (2007); 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2002).

2.  Prior to August 30, 2002, and since November 28, 2005, 
the criteria for a rating in excess of 10 percent for 
service-connected dermatitis were not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.3, 4.7, 4.118, Diagnostic Code 7806 (2007); 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2002).

3.  The criteria for an initial rating in excess of 50 
percent for service-connected PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision as to the claims on appeal has 
been accomplished.  Through January 2002 and March 2005 
notice letters, the veteran and his representative were 
notified of the information and evidence needed to 
substantiate his claims.  The January 2002 letter referred to 
the original claims of service connection and the March 2005 
letter referenced the appeal for higher initial ratings.  
Although the complete notice was not provided until after the 
RO initially adjudicated the veteran's claims, the claims 
were properly re-adjudicated in March 2006, which followed 
the March 2005 notice letter.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376-77 (2006).  While the notice did not 
refer to criteria for assigning an effective date for the 
original grant of service connection, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), this question is 
not now before the Board.  Consequently, a remand of the 
rating issues is not necessary.

The Board also finds that the January 2002 and March 2005 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the veteran was notified that VA was responsible for 
obtaining relevant records from any Federal agency and that 
VA would make reasonable efforts to obtain relevant records 
not held by a Federal agency, such as from a state, private 
treatment provider, or an employer.  Additionally, the notice 
letters requested the veteran to submit medical evidence, 
opinions, statements, and treatment records regarding his 
disabilities.  By way of the March 2005 letter, the veteran 
was also told to send in any evidence in his possession that 
pertained to the claims.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
records from the multiple private treatment providers 
identified by the veteran.  Pursuant to the Board's remand, 
the AMC requested records from T.H.B., D.O.  Additionally, in 
January 2002, November 2005, and December 2005, the veteran 
was provided VA examinations in relation to his claims, the 
reports of which are of record.  Significantly, the veteran 
has not otherwise alleged that there are any outstanding 
medical records probative of his claims on appeal that need 
to be obtained.

II. Analysis

The veteran contends that his service-connected dermatitis 
and PTSD are more disabling than they were initially rated.  
Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where, as here, the question for 
consideration is the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of a "staged rating" are required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  (The 
effective date for the award of service connection for both 
disabilities is November 16, 2001.)

A. Dermatitis

Sine the award of service connection, the veteran's 
dermatitis has been evaluated as 10 percent disabling under 
Diagnostic Code 7806 for dermatitis or eczema.  See 38 C.F.R. 
§ 4.118.  During the pendency of the appeal, substantive 
changes were made to the schedular criteria for evaluating 
disabilities involving the skin, effective August 30, 2002.  
67 Fed. Reg. 49,590-99 (July 31, 2002).  VA must therefore 
consider the veteran's disability evaluation under each set 
of criteria with consideration of revised criteria no sooner 
than the effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 15-16 (2003), rev'd on other 
grounds, 370 F.3d 1124 (Fed. Cir. 2004); DeSousa v. Gober, 
10 Vet. App. 461, 467 (1997); Green v. Brown, 10 Vet. 
App. 111, 116-19 (1997).  See also VAOPGCPREC 3-2000 
(Apr. 10, 2000) and VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
Board notes that the AMC considered the veteran's claim in 
light of the former and revised criteria.

Pursuant to the former criteria, a noncompensable rating was 
assigned when there was slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area.  A 10 percent rating was assigned when there was 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A 30 percent rating was assigned 
when there was constant exudation or itching, extensive 
lesions, or marked disfigurement.  A 50 percent rating was 
assigned when there was ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations or 
exceptionally repugnant disfigurement.  38 C.F.R. § 4.118 
(Diagnostic Code 7806) (2002).

Under the revised criteria, effective August 30, 2002, a 
noncompensable rating is warranted when less than 5 percent 
of the entire body or less than 5 percent of exposed area is 
affected, and no more than topical therapy is required during 
the past 12-month period.  A 10 percent rating is warranted 
when there is at least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected, or intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12-month period.  A 30 percent rating is 
warranted when there is 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas affected, or systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period.  More than 
40 percent of the entire body or more than 40 percent of 
exposed areas affected, or constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period warrants a 60 
percent rating.  38 C.F.R. § 4.118 Diagnostic Code 7806 
(2007).  (Although Diagnostic Code 7806 allows for a rating 
based on disfigurement of the head, face, or neck, or based 
on scarring, depending on the predominant disability, in this 
case, the predominant symptomatology are those addressed by 
Diagnostic Code 7806.) 

A review of the medical evidence since the award of service 
connection reveals that the veteran underwent VA examination 
in January 2002.  He provided a history of an itchy rash on 
his back, arms, and abdomen, with no scarring, blistering, or 
increased hair growth.  The examiner reported that there was 
a scaly rash on the veteran's upper back.  There were also 
small plaques on the abdomen and rough skin on the chest.  
Additionally, the examiner noted that the veteran had purpura 
on his legs, but that was as a result of vasculitis, which 
was of recent origin.  The examiner diagnosed the veteran 
with persistent upper back rash and non-specific dermatitis.

Of record are two letters from the veteran's private 
treatment provider, T.H.B., D.O., dated in May 2002 and May 
2005.  In those letters, Dr. T.H.B. reported that he had 
treated the veteran since January 2001 for an exfoliative 
pruritic rash involving the back and shoulders.  By biopsy, 
the diagnosis was asteatotic dermatitis.  Dr. T.H.B. stated 
that the veteran's condition was well controlled with topical 
and oral anti-inflammatory medicines as well as intramuscular 
repository injections.  The veteran also used special soaps, 
humidified his environment, and avoided hot water showers.  
Dr. T.H.B. indicated that he last treated the veteran in 
April 2004.

On November 28, 2005, the veteran underwent further VA 
examination pursuant to the Board's remand.  The veteran 
complained of a constant rash on his shoulders and upper 
back.  The main symptom was itchiness.  The veteran stated 
that, but for his almost daily use of topical hydrocortisone 
cream, his skin would also be red, dry, and cracking.  The 
veteran reported that he was not taking oral prednisone at 
that time, but he had taken it in the past.  On examination, 
the examiner found no rash.  There was no erythema, 
ulcerations, excoriations, visible lesions, or disfigurement 
whatsoever.  The percentage of the total body surface area 
involved with a visible rash was zero percent at that time.  
The percentage of the exposed body surface area affected was 
also zero percent.  The examiner estimated that approximately 
5 percent of the veteran's total body area would be affected 
according to the veteran's comments regarding the regular 
location of the rash.  A diagnosis of asteatotic dermatitis 
was provided with no visible rash at the present time due to 
daily topical steroid use.

There is no other significant medical evidence of record 
since the award of service connection.  Although there is 
evidence that the veteran was prescribed oral prednisone in 
February 1998, it was prescribed in connection with acute 
allergic vasculitis, for which he is not service connected.

Based on the VA examinations and letters from Dr. T.H.B., the 
Board finds that, since the award of service connection, an 
initial rating higher than 10 percent is not warranted under 
the former criteria.  While there is evidence of dermatitis 
with exfoliation and itching, those symptoms are already 
considered in the criteria for a 10 percent rating.  The 
evidence does not show that the itching was constant or that 
there were extensive lesions or marked disfigurement.  
Additionally, the evidence does not suggest that there were 
ulcerations, extensive exfoliation, or crusting, and systemic 
or nervous manifestations, or that the dermatitis was 
exceptionally repugnant.  In fact, the evidence suggests that 
the dermatitis was well controlled with treatment and that 
the itching was relieved with the use of topical cream.  
Unlike the revised criteria, the former Diagnostic Code 7806 
did not take the extent of treatment into account.  
Consequently, a higher initial rating is not warranted under 
the former criteria for dermatitis.  See 38 C.F.R. § 4.118 
(Diagnostic Code 7806) (2002).

The revised rating criteria for dermatitis are based on two 
aspects: (1) the percentage of affected area of the body and 
(2) the type and frequency of treatment. See 38 C.F.R. 
§ 4.118 (Diagnostic Code 7806) (2007).  When either aspect is 
satisfied for a given disability level, the corresponding 
disability rating is warranted.

An initial rating higher than 10 percent is not warranted 
based on the percentage of affected area of the body.  At no 
time since the effective date of the revised regulations has 
the evidence suggested that 20 percent or more of the 
veteran's entire body was affected by his dermatitis.  The 
November 2005 VA examiner found that zero percent was 
affected visibly.  Even considering the veteran's comments as 
to the affected areas, the examiner found that approximately 
5 percent of the body was affected by the rash on the upper 
shoulders and back.  Such a percentage is already 
contemplated in the 10 percent rating according to revised 
Diagnostic Code 7806.  Additionally, there is no medical 
evidence that the veteran's dermatitis affected exposed areas 
of the body.  Thus, a higher initial rating is not warranted 
under that aspect of the revised criteria.

The Board finds, however, that with consideration of the type 
and frequency of treatment, a 30 percent rating is warranted 
for a certain period since the award of service connection.  
See Fenderson, 12 Vet. App. at 126.  According to Dr. T.H.B., 
he administered treatment to the veteran consisting of 
topical and oral anti-inflammatory medicines as well as 
intramuscular repository injections.  While a detailed 
account of the treatment is not of record, the type of 
treatment discussed by Dr. T.H.B. appears to be systemic in 
nature.  Although corticosteroids are mentioned in the 
revised criteria as a type of systemic treatment, the 
diagnostic code implies that an absence of such is not 
dispositive.  Thus, by resolving reasonable doubt in the 
veteran's favor, the evidence indicates that the veteran was 
receiving systemic therapy from Dr. T.H.B.  Additionally, 
because the veteran stated that he was seeing Dr. T.H.B. on a 
monthly basis, it can be concluded that the veteran's 
systemic therapy was likely required for at least a total 
duration of six weeks or more during a 12-month period.  
Accordingly, a 30 percent rating was warranted under 
38 C.F.R. § 4.114 (Diagnostic Code 7806) (2007) from the 
effective date of the change in the criteria-August 30, 
2002.  A 60 percent rating was not warranted because the 
evidence did not suggest that the systemic therapy was 
constant or near-constant.

Although systemic therapy was shown for a time, the more 
recent medical evidence indicates that the veteran did not 
continue to undergo such treatment.  According to the May 
2005 letter, Dr. T.H.B. stated that he last treated the 
veteran in April 2004.  Moreover, the November 28, 2005 VA 
examination report indicated that the veteran solely used 
topical hydrocortisone for treatment, which proved adequate 
in controlling the dermatitis.  The record suggests that the 
veteran had not seen Dr. T.H.B. for some time prior to the 
November 28, 2005 VA examination.  Therefore, while the 
evidence does not detail the exact date that systemic therapy 
was no longer required, by the time of the November 28, 2005 
VA examination, it is apparent that the veteran did not 
require systemic therapy for his dermatitis for at least a 
duration of six weeks or more during the previous 12-month 
period.  Consequently, from November 28, 2005, a 10 percent 
rating is warranted.

The Board notes that because of the veteran's dynamic 
symptoms throughout the appeal process, a certain stage has a 
rating assigned to it that is less than a previous stage.  
Because the veteran's disability rating was never reduced 
below the level that was appealed (10 percent), the reduction 
procedures of 38 C.F.R. § 3.105(e) are not for application.  
See O'Connell v. Nicholson, 21 Vet. App. 89, 94 (2007).  In 
sum, from August 30, 2002,  to November 28, 2005, a higher 
rating of 30 percent was warranted under the revised 
criteria, while on November 28, 2005, and thereafter, a 10 
percent rating is warranted for service-connected dermatitis.

B. PTSD

With the implementation of the March 2006 rating decision, 
the veteran's service-connected PTSD has been evaluated as 50 
percent disabling, since the award of service connection 
under Diagnostic Code 9411.  Under that diagnostic code, a 
50 percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

Lastly, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130 (Diagnostic Code 9411) (2007).

After a review of the medical evidence, the Board finds that, 
since the award of service connection, an evaluation in 
excess of 50 percent is not warranted for the veteran's PTSD.  
The medical evidence consists of January 2002 and 
December 2005 VA psychiatric examinations and records from 
the Vet Center in Detroit, Michigan.

According to the evidence, it is apparent that the veteran's 
PTSD resulted in occupational and social impairment with 
reduced reliability and productivity.  Documented symptoms 
included flashbacks, nightmares, irritability, 
hypervigilance, intrusive thoughts, anger, startle response, 
depression, anxiety, panic attacks, sleep impairment, and 
flattened affect.  Additionally, he worked late-night shifts 
in order to avoid fellow workers.  He was also divorced, 
although he since remarried.  This shows that the veteran had 
difficulty maintaining effective work and social 
relationships.  This type of symptomatology associated with 
the veteran's PTSD is contemplated in the criteria for a 
rating of 50 percent or lower.  See 38 C.F.R. § 4.130 
(Diagnostic Code 9411).  

A higher initial rating is not warranted because the evidence 
does not approximate the symptomatology set forth in the 
criteria for a rating of 70 or 100 percent.  Occupational and 
social impairment with deficiencies in most areas or total 
occupational and social impairment is not shown.

The January 2002 VA examiner indicated that the veteran had 
short-term and long-term recall through testing.  The 
examiner reported that the veteran's speech was of normal 
form and rate.  The veteran was alert and fully oriented.  
There were no thought disorders, hallucinations, or delusions 
present.  Significantly, there was no suicidal ideation at 
that time.  The December 2005 VA examiner reported a similar 
absence of severe symptomatology.  The examiner reported that 
the veteran was oriented and had a fine memory.  There were 
no delusions or hallucinations and the veteran did not 
describe any anxiety attacks.  The examiner stated that, 
although suicidal ideation was apparently a part of the 
original course of PTSD, the veteran had not had suicidal 
ideation for several years.

Based on the VA examinations, there were negative findings 
for spatial, time, or place disorientation, near continuous 
panic, suicidal ideation, memory loss, hallucinations, 
delusions, or gross impairment of thought process or 
communication.  The evidence also does not suggest that the 
veteran had obsessional rituals that interfere with routine 
activities, near continuous depression, impaired impulse 
control, neglect of hygiene, difficulty adapting to stressful 
circumstances, grossly inappropriate behavior, a persistent 
danger of hurting himself or others, or an inability to 
perform the daily activities of life.  Furthermore, while the 
veteran had difficulty maintaining effective relationships, 
he did not have an inability to do so, as he was employed and 
married.  Without evidence of more severely disabling 
symptomatology, an initial rating in excess of 50 percent is 
not warranted.

The veteran's representative contends that because there is a 
history of suicidal ideation, a 70 percent rating should be 
warranted.  While there may be a history of the symptom, the 
evidence of record since the award of service connection 
specifically documents that the veteran did not have suicidal 
ideation.

The Board notes that the veteran has been assigned GAF 
(Global Assessment of Functioning) scores of 62 and 45-50 by 
the January 2002 and December 2005 VA examiners, 
respectively.  Those scores represent mild to serious 
impairment of functioning on a hypothetical continuum of 
mental health illness.  Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.).  In light of the objective 
evidence, the Board does not find either GAF score 
particularly useful in assigning a rating for the veteran's 
PTSD.  Because the veteran has had symptoms worse than 
depressed mood and mild insomnia, and symptoms not as severe 
as suicidal ideation and severe obsessional rituals, the GAF 
scores, in this case, do not adequately measure the severity 
of the veteran's PTSD in terms of the rating criteria.  
Consequently, the GAF scores do not provide sufficient 
evidence, in and of themselves, to warrant a higher initial 
rating.

C. Conclusion

The above determinations are based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that the veteran's dermatitis or PTSD reflects so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2007).  In this case, 
since the award of service connection, there is no evidence 
showing that the disabilities result in marked interference 
with employment (i.e., beyond that contemplated in the 
evaluation assigned), or frequent periods of hospitalization, 
or evidence showing that the disabilities otherwise render 
impractical the application of the regular schedular 
standards.  In fact, his disabilities are accurately 
reflected by the schedular criteria.  In the absence of 
evidence of such factors as those outlined above, the 
criteria for invoking the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 157, 158-59 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, the Board finds that the claim 
for an initial rating in excess of 10 percent for dermatitis 
is granted, in part, to the extent described above.  In 
reaching this conclusion, the Board has applied the benefit-
of-the-doubt doctrine.  However, the preponderance of the 
evidence is against any rating for dermatitis higher than 
that staged by the Board's decision herein, or a higher 
initial rating for PTSD.  Thus, the doctrine is not 
applicable to those aspects of the case.  See 38 U.S.C.A 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).



	(CONTINUED ON NEXT PAGE)




ORDER

From August 30, 2002, to November 28, 2005, a 30 percent 
rating for dermatitis is granted, subject to the laws and 
regulations governing the payment of monetary awards.

Prior to August 30, 2002, and since November 28, 2005, an 
evaluation in excess of 10 percent for dermatitis is denied.

An initial evaluation in excess of 50 percent for PTSD is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


